                                  1   Robert J. Cassity
                                      Nevada Bar No. 9779
                                  2   Sydney R. Gambee
                                      Nevada Bar No. 14201
                                  3   HOLLAND & HART LLP
                                      9555 Hillwood Drive, 2nd Floor
                                  4   Las Vegas, NV 89134
                                      Phone: 702.669.4600
                                  5   Fax: 702.669.4650
                                      bcassity@hollandhart.com
                                  6   srgambee@hollandhart.com
                                  7   Attorneys for Plaintiff Metropolitan Life Insurance Company
                                  8                                 UNITED STATES DISTRICT COURT
                                  9
                                                                         DISTRICT OF NEVADA
                                 10
                                                                                           Case No. 2:20-cv-00298-GMN-EJY
                                 11 Metropolitan Life Insurance Company,

                                 12                         Plaintiff,
9555 HILLWOOD DRIVE, 2ND FLOOR




                                                                                                MOTION FOR SCHEDULING
                                 13 v.                                                               CONFERENCE
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14 Karen Huemmerich, an individual, and Sharon
                                    Wilkinson, an individual,
                                 15
                                                          Defendants.
                                 16

                                 17          Plaintiff Metropolitan Life Insurance Company(“MetLife”), by and through its attorneys

                                 18   of the law firm Holland & Hart LLP, hereby moves this Court for an Order setting a Scheduling

                                 19   Conference for this matter.

                                 20          Pursuant to LR 22-1, in interpleader actions, the Court must hold a scheduling conference,

                                 21   at which the plaintiff will advise the court of the state of service on all defendants who have not

                                 22   yet appeared and where the court and the parties will develop a briefing scheduling or discovery

                                 23   plan and scheduling order for resolving the parties’ competing claims.

                                 24          Service of process has been effectuated on Defendant Karen Huemmerich, who filed her

                                 25   Answer (ECF No. 6) herein on March 5, 2020.1 After some difficulty in locating Defendant

                                 26
                                      1
                                 27    A motion for scheduling order must be filed within 30 days after the first defendant answers,
                                      here by April 6, 2020. MetLife’s filing of this motion approximately one week later was the result
                                 28   of an inadvertent calendaring error.

                                                                                       1
                                  1   Sharon Wilkinson, service of process was effectuated on Ms. Wilkinson on April 4, 2020. Ms.
                                  2   Wilkinson has not yet answered the Complaint, and her deadline to do so is April 27, 2020.
                                  3          Based on the foregoing, MetLife respectfully requests that the Court set this matter for a
                                  4   scheduling conference at its earliest convenience. Due to the ongoing COVID-19 pandemic,
                                  5   MetLife respectfully requests that this scheduling conference be held remotely.
                                  6          DATED this 14th day of April, 2020.
                                  7                                                  HOLLAND & HART LLP
                                  8

                                  9                                                  /s/ Sydney R. Gambee
                                 10                                                  Robert J. Cassity
                                                                                     Nevada Bar No. 9779
                                 11                                                  Sydney R. Gambee
                                                                                     Nevada Bar No. 14201
                                 12                                                  9555 HILLWOOD DRIVE, 2ND FLOOR
9555 HILLWOOD DRIVE, 2ND FLOOR




                                                                                     LAS VEGAS, NV 89134
                                 13
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                                                                     Attorneys for Plaintiff Metropolitan Life
                                 14                                                  Insurance Company
                                 15

                                 16
                                                                                 ORDER
                                 17
                                         IT IS HEREBY ORDERED that the foregoing Motion for Scheduling Conference
                                 18   (ECF No. 8) is GRANTED.
                                 19
                                         IT IS FURTHER ORDERED that a telephonic scheduling conference shall be
                                 20   conducted on Monday, April 20, 2020 at 1:00 p.m. All parties are instructed to call
                                      the Audio Conference Line at (888) 251-2909, access code 7771745, five (5)
                                 21   minutes prior to the hearing time. Please remain on the line until such time as the
                                 22   Court joins the call and convenes the proceedings. The use of a cell phone or
                                      speaker phone during the call is prohibited. The call must be made using a land line.
                                 23

                                 24

                                 25                                                  __________________________________
                                                                                     UNITED STATES MAGISTRATE JUDGE
                                 26
                                                                                     Dated: April 14, 2020
                                 27

                                 28

                                                                                      2
